Matter of Leonard (2016 NY Slip Op 00193)





Matter of Leonard


2016 NY Slip Op 00193


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2011-10182		ON
2014-00697 	MOTION FOR REINSTATEMENT

[*1]In the Matter of John Joseph Leonard, a suspended attorney. 


(Attorney Registration No. 4019121)
 

DECISION & ORDER
Motion by John Joseph Leonard for reinstatement to the New York Bar as an attorney and counselor-at-law. Mr. Leonard was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 23, 2002. By opinion and order of this Court dated July 5, 2012, under Appellate Division Docket No. 2011-10182, pursuant to 22 NYCRR 691.3, Mr. Leonard was suspended from the practice of law in New York for a period of six months, based upon discipline imposed by the Supreme Court of the State of California in an order filed on July 22, 2011 (see Matter of Leonard, 98 AD3d 218). By opinion and order of this Court dated May 27, 2015, under Appellate Division Docket No. 2014-00697, pursuant to 22 NYCRR 691.3, Mr. Leonard was suspended from the practice of law in New York for a period of one year, nunc pro tunc to September 21, 2013, with leave to apply for reinstatement immediately, based upon discipline imposed by the Supreme Court of the State of California in an order filed on August 22, 2013 (see Matter of Leonard, 130 AD3d 67). This is Mr. Leonard's first motion for reinstatement to the New York Bar as an attorney and counselor-at-law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted, effective immediately, John Joseph Leonard is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of John Joseph Leonard to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court